DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Um, UR, and I0, as shown in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Reference characters Um, UR, and I0, as shown in figure 2, are not mentioned in the specification; and the equation shown in paragraph 41 of the published application should be changed to the equation shown in paragraph 47 of the published application.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, there is lack of antecedent basis in the claim for “the source terminal” in line 9; “the current” should be changed to --a-- in line 10; --an-- should be added before “output” in line 14; it is not clear if the “output of the adjustable gate voltage source” recited in lines 14-15 is referring to the gate voltage signal recited in lines 6-7; “dependent” should be changed to --depending-- in line 15; there is lack of antecedent basis in the claim for “the gate-source voltage” in line 18; and there is lack of antecedent basis in the claim for “the on-state resistance” in line 20.
In claim 2, “the” should be changed to --a-- in line 3.
In claim 3, it is not clear if the “tolerance band” recited in line 5 is referring to the tolerance band recited in line 19 of base claim 1.
In claim 5, there is lack of antecedent basis in the claim for the drain-source voltage signal and the constant reference voltage being from the system controller, as recited in lines 2-3.
In claim 8, “current” should be deleted from lines 7 and 8; “dependent” should be changed to --depending-- in line 10; there is lack of antecedent basis in the claim for “the gate-source voltage” in line 12; and there is lack of antecedent basis in the claim for “the on-state resistance” in line 18.
In claims 9 and 10, it is not clear which steps of base claim 8 are being repeated, as stated by “repeating steps” in line 1.
Claims 4, 6, and 7 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system for estimating junction temperatures of a power semiconductor module, the system comprising a system controller configured to switch the power semiconductor device to a fully conducting state when deviations in the gate-source voltage over time remain within a tolerance band and to estimate a junction temperature within the power semiconductor device on a basis of the on-state resistance of the power semiconductor device in the fully conducting state (claim 1).
A method for estimating junction temperatures of a power semiconductor module, the method comprising measuring deviations of values of the gate-source voltage across the power semiconductor device over time; switching the power semiconductor device to its fully conducting state when the deviations in the measured values of the gate-source voltage over time remain within a tolerance band; and estimating the junction temperature within the power semiconductor device on a basis of the on-state resistance of the power semiconductor device in the fully conducting state (claim 8).

Conclusion
The references made of record and not relied upon by the examiner are considered pertinent to applicant's disclosure by disclosing estimating a junction temperature of a power semiconductor, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/20/22